Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
General Comments
This office action is a second action non-final necessitated by a combination of factors. During the interview conducted on July 20, 2022 (see attached Interview Summary) the examiner discovered an inadvertent error. After requested and was granted a second non-final office action. After the interview and upon further review of the claims vis e vie the cited prior art the examiner discovered that claim 1 does not comply with either of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, or 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Thus, further supporting the interests clearing the prosecutorial record. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the recitation in claim 1, lines 6 & 7 of a “same axis” for both effective angle α1 & effective angle α2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5, 6, 8, 10, 11 & 14-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Rotation about effective angle α1 via pivoting device 40 and rotation about effective angle α2 performed by robot 10 where α1 & α2 being the “same axis” (claim 1, lines 6 & 7) is not supported by the written description. In other words, under the broadest reasonable interpretation the respective axes for the angles must be colinear to be “the same”. Nowhere in the specification is there mention of the axes be colinear.
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.  (MPEP § 2163(I), citing Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116). An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention.  (MPEP § 2163(I), citing Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997)).
According to paragraphs 127-131 of the specification and FIG. 3A effective angle α1 equals 90-degrees of rotation about axis 51 while axis 51 is horizontally oriented approximately through the base of pivoting device 40:


    PNG
    media_image1.png
    264
    349
    media_image1.png
    Greyscale

	And, according to paragraphs 145-147 and FIG. 4A rotation about effective angle α2 occurs when robotic gripper 10 is rotated about either of axes 13 and/or 14 associated with robot 10, but not pivoting device 40:

    PNG
    media_image2.png
    495
    650
    media_image2.png
    Greyscale

Axis 14 is parallel to axis 51 and axis 13 is perpendicular to axis 51. However, neither axis 13 nor 14 is colinear with 51. Alternatively, if α1 is interpreted as rotation about axis 55 of pivoting device 40 there is no disclosure that axis 13 is perpendicular to axis 55. Neither axis 13 nor 14 is colinear with axes 51, 55. 
Consequently, α1 and α2 cannot be the “same axis” if α1 is performed by pivoting device 40 and α2 is performed by robot 10. Therefore, the specification fails to describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.  (MPEP § 2163(I))
Claims 3, 5, 6, 8, 10, 11 & 14-20 are rejected by virtue of depending from claim 1.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3, 5, 6, 8, 10, 11 & 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. As noted in the rejection immediately above claim 1, lines 6 & 7 are indefinite for recitation of “same axis”.
Rotation about effective angle α1 via pivoting device 40 and rotation about effective angle α2 performed by robot 10 where α1 & α2 being the “same axis” (claim 1, lines 6 & 7) cannot be the “same axis” because axis 14 is parallel to axis 51 and axis 13 is perpendicular to axis 51. However, neither axis 13 nor 14 is colinear with 51. Alternatively, if α1 is interpreted as rotation about axis 55 of pivoting device 40 there is  axis 13 is perpendicular to axis 55, and cannot be colinear. Thus, neither axis 13 nor 14 is colinear with axes 51, 55. The recitation of “same axis” is indefinite.
Claims 3, 5, 6, 8, 10, 11 & 14-20 are rejected by virtue of depending from claim 1.
Allowable Subject Matter
Claims 7, 12 & 13 are in condition for allowance. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY W ADAMS whose telephone number is (571)272-8101. The examiner can normally be reached Mon - Fri, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY W ADAMS/Primary Examiner, Art Unit